DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 03/29/2022. Claims 2, 20, and 41 have been canceled. Claims 1, 3-19, 21-40, and 42 are presently pending and are presented for examination.

Change of Examiner of Record
Note that the examiner of record is no longer Examiner Aaron Smith. The examiner of record is now Examiner Madison Hughes.

Response to Amendment
The amendment filed 03/29/2022 has been entered. Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112(a) and (b). Accordingly, these rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed 03/29/2022 have been fully considered but they are not persuasive.
On pages 11-13 of the remarks, applicant has argued that “Shankwitz and Kikin, whether considered alone or in combination, do not teach or suggest ‘each said emitter strip comprising an emitter and a plurality of strip antennas configured to transmit a wireless signal, the emitter being in communication with each strip antenna of the plurality of strip antennas through a common feedline,’ as independent claim 1 recites.” Specifically, applicant has argued that “the plurality of antennas in Kikin are associated with an RFID interrogator and thus, it would not be obvious to modify Shankwitz’s tags 2 in view of Kikin,” because “In contrast to Kikin, the emitter strips of the present application are configured for transmitting a signal to a passing vehicle following receipt of RF energy provided by the passing vehicle and, thus, do not serve as an interrogator.”
The examiner respectfully disagrees, because the combination of Shankwitz and Kikin does teach the quoted limitations of claim 1. Regarding the argument that it would not be obvious to combine the teachings of Shankwitz and Kikin since Kikin discloses an interrogator, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art (see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)). Shankwitz discloses “each said emitter strip comprising an emitter and a plurality of strip antennas configured to transmit a wireless signal” (see at least Shankwitz ¶¶ 29 and 34, which disclose RFID tags that use antennas to transmit tag data), and Kikin teaches “the emitter being in communication with each antenna of the plurality of antennas through a common feedline.” (See at least Kikin ¶ 35, which teaches a feeding port 104 in communication with each of the plurality of antennas with respect to a common transmission line 106. The feeding port 104 and transmission line 106 correspond to the claimed emitter and common feedline, respectively.) Therefore, the claimed limitation of “each said emitter strip comprising an emitter and a plurality of strip antennas configured to transmit a wireless signal, the emitter being in communication with each strip antenna of the plurality of strip antennas through a common feedline” is taught by the combination of Shankwitz and Kikin.
	On page 13 of the remarks, applicant has further argued that the combination of Shankwitz and Kikin does not teach all of the limitations of claim 1 because the present application is designed for roadway use, but roadway use does not appear in the disclosure of Kikin.
The examiner respectfully disagrees, because Shankwitz and Kikin are both analogous prior art since Shankwitz is directed to a roadway guidance system and Kikin addresses the problem of how to chain together a system of tags. Kikin does not have to explicitly disclose the use of tags in a roadway setting for Kikin to be considered analogous art (see MPEP 2141.01(a)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shankwitz with the teachings of Kikin, as Kikin teaches to use a plurality of antennas and an emitter in communication with each antenna through a common feedline in order to avoid “significant amounts of cabling” and “allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation” (see at least Kikin ¶¶ 5 and 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-12, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150).
Regarding claim 1, Shankwitz discloses:
A roadway guidance system comprising (see at least Shankwitz ¶¶ 7-10, which teaches a roadway guidance system):
a plurality of emitter strips disposed along a roadway in spaced intervals in a direction of travel (see at least Shankwitz ¶ 29, which teaches a plurality of RFID tags in strips along a road),
each said emitter strip comprising an emitter and a plurality of strip antennas configured to transmit a wireless signal (see at least Shankwitz ¶¶ 29 and 34, which teaches using RFID technology, wherein the RFID tag transmits tag data, and uses antennas to transmit data),
wherein said signal for each emitter strip includes (i) location data identifying the placement location of said emitter strip on the roadway (see at least Shankwitz ¶¶ 30-31, which teaches the RFID message includes location data 240 of the RFID tag);
and (ii) informative data providing information relating to the portion of the roadway where said emitter strip is located (see at least Shankwitz ¶ 96, which teaches the RFID message includes speed limit information regarding a curved portion of a road).
Shankwitz does not expressly indicate an emitter being in communication with each strip antenna of the plurality of strip antennas through a common feedline. However, Kikin does teach:
a plurality of antennas (see at least Kikin ¶¶ 61-62 and Fig. 1-5, 10A, and 15A, which teaches a plurality of antennas)
and an emitter being in communication with each antenna of the plurality of antennas through a common feedline (see at least Kikin ¶ 35, which teaches a feeding port 104, which corresponds to the recited “emitter,” in communication with each of the plurality of antennas with respect to a common transmission line 106, which corresponds to the recited “common feedline”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Kikin to use a plurality of antennas and an emitter being in communication with each antenna of the plurality of antennas through a common feedline in order to avoid “significant amounts of cabling” and “allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation” (see at least Kikin ¶¶ 5 and 35).

Regarding claim 3, Shankwitz teaches:
wherein the location data transmitted by each emitter strip correlates to whether each said emitter strip is positioned proximate to a left edge of a travel lane on the roadway (see at least Shankwitz ¶ 34, which teaches lane code indicates the left boundary of a lane),
proximate to a right edge of said travel lane (see at least Shankwitz ¶ 34, which teaches lane code indicates the right boundary of a lane),
or in a centerline of said travel lane (see at least Shankwitz ¶ 30, which teaches that tags 2-1 and 2-2 are located at the center of each lane, which anticipates a lane code that indicates the center location of the respective lane that accommodates a single line of traffic. Also, see at least Shankwitz ¶ 31, which teaches each RFID tag has a location block in the RFID message data).

Regarding claim 5, Shankwitz teaches:
the signal transmitted by at least one of the emitter strips in the plurality of emitter strips further includes alert data (see at least Shankwitz ¶ 101, which teaches sending an alert data).

Regarding claim 6, Shankwitz teaches:
said alert data correlates to at least one of traffic data for upcoming roadway relative to the at least one emitter strip (see at least Shankwitz ¶ 101, which teaches sending an alert data that correlates to traffic data, such as traffic signs).

Regarding claim 7, Shankwitz teaches:
a receiver apparatus associated with a vehicle travelling on the roadway (see at least Shankwitz ¶¶ 34-36, which teaches a pickup/receive antenna),
wherein said receiver apparatus includes at least one vehicle antenna configured to detect the wireless signals transmitted by at least a subset of emitter strips of the plurality of emitter strips as said vehicle antenna passes said subset of emitter strips (see at least Shankwitz ¶¶ 34-36, which teaches a pickup/receive antenna to receive the information transmitted by the RFID tags).

Regarding claim 8, Shankwitz teaches:
the receiver apparatus comprises three vehicle antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using three antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway).

Regarding claim 9, Shankwitz teaches:
the three vehicle antennas comprise: a first vehicle antenna positioned on the left side of the vehicle; a second vehicle antenna positioned on the right side of the vehicle; and a third vehicle antenna positioned in the center of the vehicle (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using three antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway. Also, see at least Shankwitz ¶ 36, which teaches antennas located at the sides and center of the vehicle).

Regarding claim 10, Shankwitz teaches:
the first vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the left side of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having a first antenna configured to
detect at least the emitter strips positioned proximate to the left side of the travel lane);
the second vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the right side of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having a second antenna configured to detect at least the emitter strips positioned proximate to the right side of the travel lane);
and the third vehicle antenna is configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having a first antenna configured to detect at least the emitter strips positioned proximate to the centerline of the travel lane).

Regarding claim 11, Shankwitz teaches:
a fourth vehicle antenna positioned adjacent to the third vehicle antenna between said third antenna and one of the first and second vehicle antennas (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using three antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway, which anticipates at least a fourth antenna);
and a fifth vehicle antenna positioned adjacent to the third vehicle antenna between said third vehicle antenna and the other of the first and second vehicle antennas (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using three antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway, which anticipates at least a fifth antenna).

Regarding claim 12, Shankwitz teaches:
the first vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the left side of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, which anticipates having a first antenna configured to detect at least the emitter strips positioned proximate to the left side of the travel lane);
the second vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the right side of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, which anticipates having a second antenna configured to detect at least the emitter strips positioned proximate to the right side of the travel lane);
and the third, fourth and fifth vehicle antennas are configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having third, fourth and fifth antennas configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane).

Regarding claim 35, Shankwitz does not expressly indicate the plurality of strip antennas comprises eight strip antennas. However, Shankwitz ¶¶ 29-30 teaches that any number of desired tags may be placed on the road, which anticipates using any number of desired tags in the strips as required or based on a specific design choice.
Furthermore, Kikin teaches the plurality of antennas comprises eight antennas (see at least Kikin ¶¶ 48-50).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Kikin to use a plurality of antennas and an emitter being in communication with each antenna of the plurality of antennas through a common feedline in order to “allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation” (see at least Kikin ¶ 5).

Regarding claim 36, Shankwitz does not expressly indicate the emitter is centrally arranged between an equal number of strip antennas of the plurality of antennas.
However, Kikin anticipates that the emitter is centrally arranged between an equal number of strip antennas of the plurality of antennas (see at least Kikin ¶¶ 61-62 and Fig. 1-5, 10A, and 15A, which teaches a plurality of antennas, and a feeding port 104, which anticipates the recited “emitter,” in communication with each of the plurality of antennas with respect to the common transmission line 106. Furthermore, Kikin ¶ 38 teaches that various configurations are adjustable and can be reconfigured for design purposes. Therefore, Kikin anticipates placing the feeding port 104 at any location relative to the antennas, including, but not limited to, between an equal number of antennas of the plurality of antennas).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Kikin to use a plurality of antennas and an emitter being in communication with each antenna of the plurality of antennas through a common feedline in order to avoid “significant amounts of cabling” and “allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation” (see at least Kikin ¶¶ 5 and 35).

Regarding claim 37, Shankwitz does not expressly indicate the emitter is disposed to one side of the plurality of strip antennas.
However, Kikin teaches the emitter is disposed to one side of the plurality of antennas (see at least Kikin ¶¶ 61-62 and Fig. 1-5, 10A, and 15A, which teaches a plurality of antennas, and a feeding port 104, which anticipates the recited “emitter,” in communication with each of the plurality of antennas with respect to the common transmission line 106, wherein the feeder port is disposed to one side of the antennas).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Kikin to use a plurality of antennas and an emitter being in communication with each antenna of the plurality of antennas through a common feedline in order to avoid “significant amounts of cabling” and “allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation” (see at least Kikin ¶¶ 5 and 35).

Regarding claim 38, Shankwitz teaches each of the plurality of strip antennas is configured to receive the energy pulses, generate excitation energy from energy of the energy pulses, and transmit the excitation energy to the emitter (see at least Shankwitz ¶ 29, which teaches using lane strips along the entire length of the road, which anticipates using any length of strip that required for the specific length of road, which anticipates any length that includes, but is not limited to, 10-20 feet).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150), as applied to claim 1 above, and further in view of Alapuranen (US Publication No. 2007/32245).
Regarding claim 4, Shankwitz in view of Kikin does not expressly indicate the informative data transmitted by each emitter strip correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines. However, Shankwitz expressly teaches sending an alert based on the curvature of a road in at least Shankwitz ¶¶ 96-99. Also, see at least Shankwitz ¶ 99, which teaches the tags may indicate the position and distance of the vehicle to a specific area with respect to an alert. Therefore, Shankwitz anticipates a situation where the alert is based on the speed limit with respect to the shape of the road, and thereby anticipates a situation where the speed limit it is related to whether the road curves left or curves right.
Furthermore, Alapuranen teaches the informative data transmitted by each emitter strip correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines (see at least Alapuranen ¶¶ 26 and 31, which teaches sending messages to a vehicle based on road curvature and road properties, such as curvature, elevation and bank angle).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Shankwitz in view of Kikin with the teachings of Alapuranen to use the informative data that correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines in order to perform safe autonomous vehicle control with respect to the changing environment (see at least Alapuranen ¶ 31).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150), as applied to claim 7 above, and further in view of Minovitch (US Patent 4,361,202).
Regarding claim 13, Shankwitz teaches the receiver apparatus is in operative communication with operative components of the vehicle for adjusting operation of the vehicle based on analysis of the wireless signals received from emitter strips in the roadway (see at least Shankwitz ¶ 99, which teaches automatically slowing a vehicle based on the received location and speed limitation information of the RFID tags located along the roadway).
Shankwitz in view of Kikin does not expressly indicate signal strengths.
However, Minovitch teaches receiving signal strengths with respect to operating the vehicle (see at least col. 5, ll. 27-56, col. 7, ll. 56-67, and col.8, ll. 1-25 of Minovitch, wherein reach pickup receiver receives its own relative signal strength. Furthermore, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Minovitch to use signal strengths transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, ll. 64-67, and col. 8, ll. 1-28.

Regarding claim 14, Shankwitz does not expressly indicate the wireless signal received by the receiver apparatus is used to maintain the position of the vehicle during travel along the roadway relative to one of more of the left edge, the right edge and the centerline of the travel lane in which the vehicle is travelling.
However, Minovitch teaches the wireless signal received by the receiver apparatus is used to maintain the position of the vehicle during travel along the roadway relative to one of more of the left edge, the right edge and the centerline of the travel lane in which the vehicle is travelling (see at least col. 5, ll. 32-41, Minovitch teaches determining if the vehicle deviated too far to the left or right based on the received position information with respect to a guiderail location and three antennas on the vehicle. Also, see at least Minovitch col. 7 ll. 64-67 and col. 8 ll. 1-28, which teaches automatic steering control using the relative position information. Furthermore, the examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Minovitch to use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, ll. 64-67, and col. 8, ll. 1-28.

Claims 18-19, 21-22, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150) and Minovitch (US Patent 4,361,202).
Regarding claim 18, Shankwitz teaches:
a roadway guidance system comprising (see at least Shankwitz ¶¶ 7-10:
a plurality of emitter strips disposed along a roadway in spaced intervals in a direction of travel, each said emitter strip comprising an emitter and a plurality of strip antennas configured to transmit a wireless signal (see at least Shankwitz ¶ 29, which teaches RFID tags in strips along a roadway and uses antennas to transmit data);
a receiver apparatus associated with a vehicle travelling on the roadway, wherein said receiver apparatus includes at least three vehicle antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway (see at least Shankwitz ¶¶ 35-36, which teaches two or more receiver antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway), each of said antennas being configured to detect the wireless signals transmitted by at least a respective subset of emitter strip of the plurality of emitters strip as said antenna passes said subset of emitter strips the emitter strip (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, which anticipates having a second antenna configured to detect at least the emitter strips positioned proximate to the right side of the travel lane);
and a controller for interpreting signals detected by the antennas as the vehicle is moving along the roadway based on signal information transmitted by the emitter strip of the plurality of emitters strips to determine the position of the vehicle relative to one or more of the left edge, the right edge and the centerline of the travel lane (see at least Shankwitz ¶¶ 34-36, which teaches determining the position of the vehicle with respect to the left edge, the right edge and the centerline of the travel lane. Also, see at least Shankwitz Fig. 1 and ¶ 10, which teaches a vehicle positioning system).
Shankwitz does not expressly indicate an emitter being in communication with each strip antenna of the plurality of strip antennas through a common feedline, 
maintaining the position of the vehicle within a travel lane, 
and a controller for interpreting relative signal strengths.
However, Kikin teaches:
a plurality of antennas (see at least Kikin ¶¶ 61-62 and Fig. 1-5, 10A, and 15A, which teaches a plurality of antennas)
and an emitter being in communication with each antenna of the plurality of antennas through a common feedline (see at least Kikin ¶ 35, which teaches a feeding port 104, which corresponds to the recited “emitter,” in communication with each of the plurality of antennas with respect to a common transmission line 106, which corresponds to the recited “common feedline.”).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Kikin to use a plurality of antennas and an emitter being in communication with each antenna of the plurality of antennas through a common feedline in order to avoid “significant amounts of cabling” and “allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation” (see at least Kikin ¶¶ 5 and 35).
Shankwitz in view of Kikin does not expressly indicate maintaining the position of the vehicle within a travel lane,
and a controller for interpreting relative signal strengths.
However, Minovitch teaches:
maintaining the position of the vehicle within a travel lane (see at least Minovitch col. 5 ll. 32-41, which teaches determining if the vehicle deviated too far to the left or right based on the received position information with respect to a guiderail and three antennas on the vehicle. Also, see at least Minovitch col. 7 ll. 64-67 and col. 8 ll. 1-28, which teaches automatic steering control using the relative position information. Furthermore, the examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch)
and a controller for interpreting relative signal strengths (see at least Minovitch col. 5 ll. 27-56, col.7 ll. 56-67, and col. 8 ll. 1-25, wherein each pick-up receiver receives its own relative signal strength).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Minovitch to use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, ll. 64-67, and col. 8, ll. 1-28.

Regarding claim 19, Shankwitz teaches the controller interprets transmitted data received by the receiver apparatus for operation of the vehicle and adjustment of speed of the vehicle on the roadway relative to one or more of the left edge the right edge and the centerline of the travel lane (see at least Shankwitz ¶ 96-99, which teaches automatically limiting vehicle speed based on the received location and speed limitation information of the RFID tags located along the roadway).
Shankwitz in view of Kikin does not expressly indicate signal strengths of the wireless signals.
Furthermore, Minovitch teaches the controller interprets transmitted signal strengths of the wireless signals received by the receiver apparatus for operation of the vehicle and adjustment of direction of the vehicle on the roadway relative to one or more of the left edge the right edge and the centerline of the travel lane (see at least Minovitch col. 5 ll. 32-41, which teaches determining if the vehicle deviated too far to the left or right based on the received position information with respect to a guiderail and three antennas on the vehicle. Also, see at least Minovitch col. 7 ll. 64-67 and col. 8 ll. 1-28, which teaches automatic steering control using the relative position information. Furthermore, the examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Minovitch to use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, ll. 64-67, and col. 8, ll. 1-28.

Regarding claim 21, Shankwitz teaches:
wherein said signal for each emitter strip includes (i) location data identifying the placement location of said emitter strip on the roadway (see at least Shankwitz ¶ 31, which teaches the RFID message includes location data 240 of the RFID tag);
and (ii) informative data providing information relating to the portion of the roadway where said emitter strip is located (see at least Shankwitz ¶ 96, which teaches the RFID message includes speed limit information regarding a curved portion of a road).

Regarding claim 22, Shankwitz teaches:
wherein the location data transmitted by each emitter strip correlates to whether each said emitter strip is positioned proximate to a left edge of a travel lane on the roadway (see at least Shankwitz ¶ 34, which teaches lane code indicates the left boundary of a lane),
proximate to a right edge of said travel lane (see at least Shankwitz ¶ 34, which teaches lane code indicates the right boundary of a lane),
or in a centerline of said travel lane (see at least Shankwitz ¶ 30, which teaches that tags 2-1 and 2-2 are located at the center of each lane, which anticipates a lane code that indicates the center location of the respective lane that accommodates a single line of traffic. Also, see at least Shankwitz ¶ 31, which teaches each RFID tag has a location block in the RFID message data).

Regarding claim 26, Shankwitz teaches the wireless signal is an RF signal and the RF signal transmitted by at least one of the emitter strips in the plurality of emitter strips further includes alert data (see at least Shankwitz ¶ 101, which teaches the RFID tags transmitting alert data, wherein the RFID tags use radio frequency (RF) signals).

Regarding claim 27, Shankwitz teaches said alert data correlates to at least one of traffic data for upcoming roadway relative to the at least one emitter strip (see at least Shankwitz ¶ 101, which teaches sending an alert data that correlates to traffic data, such as traffic signs).

Regarding claim 28, Shankwitz teaches the three vehicle antennas comprise: a first vehicle antenna positioned on the left side of the vehicle; a second vehicle antenna positioned on the right side of the vehicle; and a third vehicle antenna positioned in the center of the vehicle (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using three antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway. Also, see at least Shankwitz ¶ 36, which teaches antennas located at the sides and center of the vehicle).

Regarding claim 29, Shankwitz teaches:
the first vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the left side of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having a first antenna configured to detect at least the emitter strips positioned proximate to the left side of the travel lane);
the second vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the right side of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having a second antenna configured to detect at least the emitter strips positioned proximate to the right side of the travel lane);
and the third vehicle antenna is configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having a first antenna configured to detect at least the emitter strips positioned proximate to the centerline of the travel lane).

Regarding claim 30, Shankwitz teaches:
a fourth vehicle antenna positioned adjacent to the third vehicle antenna between said third vehicle antenna and one of the first and second vehicle antennas (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using four antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway);
and a fifth antenna positioned adjacent to the third antenna between said third antenna and the other of the first and second antennas (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, such as two or more, which anticipates using five antennas spaced relative to one another and laterally disposed on the vehicle relative to the direction of travel of the roadway, which anticipates at least a fifth antenna).

Regarding claim 31, Shankwitz teaches:
the first vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the left side of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, which anticipates having a first antenna configured to detect at least the emitter strips positioned proximate to the left side of the travel lane);
the second vehicle antenna is configured to detect wireless signals transmitted by emitter strips positioned proximate to the right side of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, which anticipates having a second antenna configured to detect at least the emitter strips positioned proximate to the right side of the travel lane);
and the third, fourth and fifth vehicle antennas are configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane (see at least Shankwitz ¶ 35, which teaches using additional antenna pickups to detect the RFID tags, wherein each respective antenna is configured to detect the wireless signals from the RFID tags, wherein overlap of the detection of specific RFID tags is possible, which anticipates having third, fourth and fifth antennas configured to detect wireless signals transmitted by emitter strips located along the centerline of the travel lane).

Claim 15 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150) and Minovitch (US Patent 4,361,202), as applied to claims 13 and 21 above, and further in view of Alapuranen (US Publication No. 2007/32245).
Regarding claim 15, Shankwitz teaches the informative data and the relative differential signal of the wireless signals received by the receiver apparatus is used to operate the vehicle during travel along the roadway (see at least Shankwitz ¶ 99, which teaches automatically slowing a vehicle based on the received location and speed limitation information of the RFID tags located along the roadway).
Shankwitz does not expressly indicate differential signal strength.
However, Minovitch teaches the relative signal presence of the relative differential signal strength of the wireless signals received by the receiver apparatus is used to operate the vehicle during travel along the roadway (see at least Minovitch col. 5 ll. 27-56, col. 7 ll. 56-67, and col. 8 ll. 1-25, wherein reach pick-up receiver receives its own relative signal strength. Furthermore, the examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Minovitch to use signal strengths transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, ll. 64-67, and col. 8, ll. 1-28.
Shankwitz in view of Kikin and Minovitch does not expressly indicate informative data to control the vehicle.
However, Alapuranen teaches using informative data received by the receiver apparatus is used to operate the vehicle during travel along the roadway (see at least Alapuranen ¶¶ 26 and 31, which teaches sending messages to a vehicle based on road curvature and road properties, such as curvature, elevation and bank angle of the road ahead with respect to the location of upcoming RFID tags).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Shankwitz in view of Kikin and Minovitch with the teachings of Alapuranen to use the informative data that correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines in order to perform safe autonomous vehicle control with respect to the changing environment (see at least Alapuranen ¶ 31).

Regarding claim 23, Shankwitz does not expressly indicate the informative data transmitted by each emitter strip correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines. However, Shankwitz does teach to send an alert based on the curvature of a road in at least Shankwitz ¶ 96-99. Also, see at least Shankwitz ¶ 99, which teaches that the tags may indicate the position and distance of the vehicle to a specific area with respect to an alert. Therefore, Shankwitz anticipates a situation where the alert is based on the speed limit with respect to the shape of the road, and thereby anticipates a situation where the speed limit it is related to whether the road curves left or curves right.
Furthermore, Alapuranen teaches the informative data transmitted by each emitter strip correlates to whether a portion of the upcoming travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines (see at least Alapuranen ¶¶ 26 and 31, which teaches sending messages to a vehicle based on road curvature and road properties, such as curvature, elevation and bank angle of the road ahead).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Shankwitz in view of Kikin and Minovitch with the teachings of Alapuranen to use the informative data that correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines in order to perform safe autonomous vehicle control with respect to the changing environment (see at least Alapuranen ¶ 31).

Regarding claim 24, Shankwitz does not expressly indicate that the wireless signal is an RF signal and wherein the relative RF signal strength and the location data received by the receiver apparatus is used to maintain the position of the vehicle during travel along the roadway relative to one of more of the left edge, the right edge and the centerline of the travel lane in which the vehicle is travelling.
However, Minovitch does teach that the wireless signal is an RF signal and wherein the relative RF signal strength received by the receiver apparatus is used to maintain the position of the vehicle during travel along the roadway relative to one of more of the left edge, the right edge and the centerline of the travel lane in which the vehicle is travelling (see at least Minovitch col. 5 ll. 32-41, which teaches determining if the vehicle deviated too far to the left or right based on the received position information with respect to a guiderail and three antennas on the vehicle. Also, see at least Minovitch col. 7 ll. 64-67 and col. 8 ll. 1-28, which teaches automatic steering control using the relative position information. Furthermore, the examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Minovitch to use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, ll. 64-67, and col. 8, ll. 1-28.
Shankwitz in view of Kikin and Minovitch does not expressly indicate using location data to maintain the position of the vehicle during travel along the roadway.
However, Alapuranen teaches using location data to maintain the position of the vehicle during travel along the roadway (see at least Alapuranen ¶¶ 26 and 31, which teaches sending messages to a vehicle based on road curvature and road properties, such as curvature, elevation and bank angle of the road ahead with respect to the location of upcoming RFID tags).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Shankwitz in view of Kikin and Minovitch with the teachings of Alapuranen to use the informative data that correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines in order to perform safe autonomous vehicle control with respect to the changing environment (see at least Alapuranen ¶ 31).

Regarding claim 25, Shankwitz teaches the wireless signal is an RF signal (see at least Shankwitz ¶ 29, which teaches using radio frequency tags).
Shankwitz in view of Kikin does not expressly indicate the relative RF signal strength and informative data received by the receiver apparatus is used to operate the vehicle during travel along the roadway.
However, Minovitch does teach that the wireless signal is an RF signal and wherein the relative RF signal strength received by the receiver apparatus is used to operate the vehicle during travel along the roadway (see at least Minovitch col. 15 ll. 35-67, which teaches that the information received by the receiver antennas is used to automatically control the steering of the vehicle. Furthermore, the examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Minovitch to use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle, as recognized by Minovitch in at least col. 7, ll. 64-67, and col. 8, ll. 1-28.
Shankwitz in view of Kikin and Minovitch does not expressly indicate informative data received by the receiver apparatus is used to operate the vehicle during travel along the roadway.
However, Alapuranen teaches using informative data received by the receiver apparatus is used to operate the vehicle during travel along the roadway (see at least Alapuranen ¶¶ 26 and 31, which teaches sending messages to a vehicle based on road curvature and road properties, such as curvature, elevation and bank angle of the road ahead with respect to the location of upcoming RFID tags).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Shankwitz in view of Kikin and Minovitch with the teachings of Alapuranen to use the informative data that correlates to whether a portion of the travel lane proximate to the emitter strip is straight, curves left, curves right, inclines or declines in order to perform safe autonomous vehicle control with respect to the changing environment (see at least Alapuranen ¶ 31).

Claims 16-17 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150), as applied to claim 1 above, and further in view of Bauchot (US Publication No. 2006/0290484).
Regarding claim 16, Shankwitz teaches the emitter of each emitter strip is adapted to be excited by pulses transmitted from a passing vehicle (see at least Shankwitz ¶ 29, which teaches using RFID tags to transmit data to the vehicle receiver, wherein the reader interrogating the tags anticipates using a pulse to interrogate the tag).
Shankwitz does not expressly indicate energy pulses.
However, it was well-known in the art at the time of the invention for the RFID tag to transmit its tag data in response to a received energy pulse as seen in at least Bauchot ¶¶ 25-26.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Bauchot to have each of the RFID tags in the road strips adapted to be excited by energy pulses in order to give the RFID tag sufficient energy to transmit data to a receiver, as recognized in at least Bauchot ¶¶ 25-26.

Regarding claim 17, Shankwitz teaches each emitter strip (see at least Shankwitz ¶ 29, which teaches using RFID tags to transmit data to the vehicle receiver).
Shankwitz does not expressly indicate transient energy storage components for capture and use of excitation power.
However, it was well-known in the art at the time of the invention for the RFID tag to transmit its tag data using transient energy storage components for capture and use of excitation power as seen in at least Bauchot ¶¶ 25-26.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Bauchot to have each emitter strip contains transient energy storage components for capture and use of excitation power, as recognized in at least Bauchot ¶¶ 25-26.

Regarding claim 39, Shankwitz teaches each of the plurality of strip antennas is configured to receive the pulses, generate excitation energy from energy of the energy pulses, and transmit the excitation energy to the emitter (see at least Shankwitz ¶ 29, which teaches using RFID tags to transmit data to the vehicle receiver, wherein the reader interrogating the tags anticipates using a pulse to interrogate the tag).
Although not explicitly indicated by Shankwitz, it was well-known in the art at the time of the invention for the RFID tag to transmit its tag data in response to a received energy pulse, generate excitation energy from energy of the energy pulses, and transmit the excitation energy to the emitter as seen in at least Bauchot ¶¶ 25-26.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Bauchot to have each emitter strip contains transient energy storage components for capture and use of excitation power, as recognized in at least Bauchot ¶¶ 25-26.

Regarding claim 40, Shankwitz teaches the emitter is configured to transmit data to the plurality of antennas (see at least col. 3, ll. 28-56, Shankwitz ¶ 29, which teaches using RFID tags to transmit data to the vehicle receiver after being interrogated by a reader signal).
Although not explicitly indicated by Shankwitz, it was well-known in the art at the time of the invention for the RFID tag to transmit its tag data after receiving the excitation energy as seen in at least Bauchot ¶¶ 25-26.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Bauchot to have each emitter strip contains transient energy storage components for capture and use of excitation power, as recognized in at least Bauchot ¶¶ 25-26.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150), Minovitch (US Patent 4,361,202), and Bauchot (US Publication No. 2006/0290484).
Regarding claim 32, Shankwitz teaches the emitter of each emitter strip is adapted to be excited by pulses transmitted from a passing vehicle (see at least Shankwitz ¶ 29, which teaches using RFID tags to transmit data to the vehicle receiver based on an interrogation signal).
Although it is not explicitly indicated by Shankwitz in view of Kikin and Minovitch, Bauchot teaches that it was well-known in the art at the time of the invention for RFID tags to is adapted to be excited by energy pulses, as seen in at least Bauchot ¶¶ 25-26.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin and Minovitch with the teachings of Bauchot to have each of the RFID tags in the road strips adapted to be excited by energy pulses in order to give the RFID tag sufficient energy to transmit data to a receiver, as recognized in at least Bauchot ¶¶ 25-26.

Regarding claim 33, Shankwitz teaches an emitter strip (see at least Shankwitz ¶ 29, which teaches using RFID tags to transmit data to the vehicle receiver).
Although it is not explicitly indicated by Shankwitz in view of Kikin and Minovitch, Bauchot teaches that it was well-known in the art at the time of the invention for RFID tags to use transient energy storage components for capture and use of excitation power, as seen in at least Bauchot ¶¶ 25-26.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin and Minovitch with the teachings of Bauchot to have each emitter strip contains transient energy storage components for capture and use of excitation power, as recognized in at least Bauchot ¶¶ 25-26.

Regarding claim 34, Shankwitz teaches:
A method of using a roadway guidance system comprising the steps of:
transmitting pulses from a vehicle to an emitter strip located on a roadway (see at least Shankwitz ¶ 29, which teaches interrogating RFID tags to receive RFID tag information, wherein the interrogating signal anticipates a pulse);
the emitter strip including an emitter and a plurality of strip antennas (see at least Shankwitz ¶¶ 29 and 34, which teaches using RFID technology, wherein the RFID tag transmits tag data, and uses antennas to transmit data)
detecting, after the transmitting said energy pulses, whether return signals are received by a receiver apparatus associated with the vehicle (see at least Shankwitz ¶¶ 34-35, which teaches determining a vehicle position based on the received RFID tag data);
comparing, by the receiver apparatus, the received return signals (see at least Shankwitz ¶¶ 34-35, which teaches determining a vehicle position based on the received RFID tag location data received by each respective antenna);
and sending at least one of speed correction to a vehicle computer to adjust the position of the vehicle (see at least Shankwitz ¶ 99, which teaches automatically limiting vehicle speed based on the received location and speed limitation information of the RFID tags located along the roadway).
Shankwitz does not expressly indicate:
energy pulses,
the emitter being in communication with each strip antenna of the plurality of strip antennas through a common feedline,
steering correction,
determine relative signal strengths of the received return signals,
determining an estimated position on the roadway based on the determined relative signal strengths,
comparing the estimated position on the roadway with a predefined position on the roadway.
However, Kikin teaches:
a plurality of antennas (see at least Kikin ¶¶ 61-62 and Fig. 1-5, 10A, and 15A, which teaches a plurality of antennas)
and an emitter being in communication with each antenna of the plurality of antennas through a common feedline (see at least Kikin ¶ 35, which teaches a feeding port 104, which corresponds to the recited “emitter,” in communication with each of the plurality of antennas with respect to the common transmission line 106, which corresponds to the recited “common feedline”).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz with the teachings of Kikin to use a plurality of antennas and an emitter in communication with each antenna through a common feedline in order to avoid “significant amounts of cabling” and “allow for the transmission of substantially uniform electromagnetic fields while also improving efficiency during operation” (see at least Kikin ¶¶ 5 and 35).
Shankwitz in view of Kikin does not expressly indicate:
energy pulses,
determine relative signal strengths of the received return signals,
determining an estimated position on the roadway based on the determined relative signal strengths,
comparing the estimated position on the roadway with a predefined position on the roadway and steering correction.
However, Bauchot teaches it was well-known in the art at the time of the invention for the RFID tag to transmit its tag data in response to a received energy pulse, as seen in at least Bauchot ¶¶ 25-26.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Bauchot to have each of the RFID tags in the road strips adapted to be excited by energy pulses in order to give the RFID tag sufficient energy to transmit data to a receiver, as recognized in at least Bauchot ¶¶ 25-26.
Shankwitz in view of Kikin and Bauchot does not expressly indicate:
determine relative signal strengths of the received return signals,
determining an estimated position on the roadway based on the determined relative signal strengths, 
comparing the estimated position on the roadway with a predefined position on the roadway,
and steering correction.
However, Minovitch teaches:
determine relative signal strengths of the received return signals (see at least Minovitch col. 5 ll. 32-41, which teaches determining if the vehicle deviated too far to the left or right based on the received position information with respect to a guiderail and three antennas on the vehicle. Also, see at least Minovitch col. 7 ll. 64-67 and col. 8 ll. 1-28, which teaches automatic steering control using the relative position information. Furthermore, the examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any alternative embodiments of Minovitch using duplication of parts and/or rearranging of parts as seen in MPEP 2144.04, section VI, parts B and C, with respect to the guiderail and pickup receivers would be an obvious modification of Minovitch),
determining an estimated position on the roadway based on the determined relative signal strengths (see at least Minovitch col. 5 ll. 27-56, col. 7 ll. 56-67, and col. 8 ll. 1-25, wherein reach pick-up receiver receives its own relative signal strength),
comparing the estimated position on the roadway with a predefined position on the roadway (see at least Minovitch col. 5 ll. 27-56, col. 7 ll. 56-67, and col. 8 ll. 1-25, which teaches to compare the current estimated position to the left or right to a desired position based on the signal strengths)
and steering correction (see at least Minovitch col. 5 ll. 27-56, col. 7 ll. 56-67, and col. 8 ll. 1-25, which teaches to compare the current estimated position to the left or right to a desired position based on the signal strengths).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin and Bauchot with the teachings of Minovitch to use an antenna that is configured to detect wireless signals transmitted by an emitter strip located along the centerline of the travel lane in order to control the vehicle within a specific lane based on the shape of the road, as recognized by Minovitch in at least col. 7 ll. 64-67 and col. 8 ll. 1-28.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Shankwitz (US Publication No. 2009/0115638) in view of Kikin (US Publication No. 2016/0285150) as applied to claim 1 above, and further in view of Yamazaki (CN 102163862).
Regarding claim 42, Shankwitz teaches each emitter strip (see at least Shankwitz ¶ 29, which teaches a plurality of RFID tags in strips along a road).
Shankwitz in view of Kikin does not expressly indicate a capacitor configured to store energy pulses wirelessly received by the emitter strip.
However, Yamazaki teaches each emitter strip comprises a capacitor configured to store energy pulses wirelessly received by the emitter strip (see at least Yamazaki ¶ 265, which teaches a plurality of antennas share a capacitor, wherein the plurality of antennas anticipates the recited “emitter strip”).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Shankwitz in view of Kikin with the teachings of Yamazaki to use a single capacitor to store energy from a plurality of antennas in order to effectively store energy received from sensors, as recognized in at least Yamazaki ¶ 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662